DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 18 November 2021 has been entered [hereinafter Response], where:
Claims 1 and 5 have been amended.
Claim 3 had been cancelled.
Claims 1, 2, and 4-10 are pending.
Claims 1, 2, and 4-10 are allowed.
Double Patenting
3.	Examiner notes the filing of the terminal disclaimer its approval 11 March 2022. Accordingly, the nonstatutory double patenting rejection is withdrawn. 
Examiner’s Amendment (Authorized)
4.	An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner' s amendment was given in an interview with Applicant’s representative, Gaspere Randazzo, Reg. No. 41528, on 10 March 2022.
The application has been amended as follows:
1. (Currently amended) A computer program product for failure prediction of a batch of manufactured objects, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
receiving the batch of manufactured objects for the failure prediction by coupling the batch of manufactured objects to the computer;
generating manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits by training, by the computer using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples with uniformly distributed parameter values using a NN-based classification approach and NN vector space;
determining a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;
generating a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;
populating the NN vector space using the new set of samples;
classifying, using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and
assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid using an inherited weight scheme when a number of neighbors is equal to one and using a voting scheme when the number of neighbors is odd and greater than one; and
selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.
Allowable Subject Matter
5.	Claims 1, 2, and 4-10 are allowed.
Reasons for Allowance
6.	The following is an Examiner’s statement of reasons for allowance.
Instant claim 1, used as an exemplar claim, recites, inter alia, 
A computer program product for failure prediction of a batch of manufactured objects, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
* * *
classifying, using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid using an inherited weight scheme when a number of neighbors is equal to one and using a voting scheme when the number of neighbors is odd and greater than one; and
selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.
(Instant claim 1 (emphasis added); see also instant claim 5). In support thereof, the Specification recites
Figs. 3-4 show an exemplary method 300 for statistical yield calculation by mixed importance sampling boosted with nearest neighbor based filtering, in accordance with an embodiment of the invention.
* * *
At step 335, classify the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric.
In an embodiment, step 335 can include at least one of step 335A and 335B.
* * *
At step 335B, assign weights to each of the samples in the new set based on their shifted distribution. In an embodiment, the distance metric can be used to weigh the respective contributions of the samples. For example, a weight of 1/d (or some other relationship with respect to d) can be assigned to each sample, where d is the distance of that sample to the centroid.
In an embodiment, step 335 is performed as follows:
with k=1, inherit the pass/fail classification of the retrieved sample; and
with k odd and > 1, use a voting mechanism (e.g., but not limited to, majority).
(Specification ¶¶ 0038-49 (emphasis added)).
The closest art of record, Joshi ‘929, teaches the reuse of importance weight sampling based on efficient cell failure rate estimation of process variations. In particular, Joshi ‘929 teaches mixture importance sampling analysis using one or more mean-shifting distributions included to precisely predict the yield. Joshi ‘929 teaches a mechanism [that] reevaluates importance sampling with respect to the new projected [(that is, shifted sampling location)] origin [via an] importance sampling weight function of x with respect to the origin. (See Joshi ‘929, Fig. 10 & ¶¶ 0026, 0041, and 0056).
Joshi ‘929, however, does not teach or disclose “assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid using an inherited weight scheme when a number of neighbors is equal to one and using a voting scheme when the number of neighbors is odd and greater than one.” (Instant claims 1 & 5 (emphasis added)).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
7.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
(US Published Application 20160253466 to Agaian et al.) teaches non-trainable approach to classification through dynamic weighted majority voting.
(US Published Application 20150110352 to Csefalvay et al.) teaches face detection where colour parameters inheriting the weight allocated to the respective face candidate.
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122